DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-12 are cancelled.
Claims 13 and 15-22 are rejected.
Claims 14 and 23-24 are objected to.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, 15-16 and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oda et al (US PUB 20060158066, hereinafter Oda).
Regarding Claim 13, Oda discloses a device (e.g. an ultrasonic sensor 90), (see at least the abstract) comprising: a diaphragm cup (e.g. an inner case 21) that includes a diaphragm (e.g. the bottom portion 21a serves as a diaphragm) and a wall (e.g. cylindrical portion 21b); a transducer (e.g. a piezoelectric vibrator 1); and a housing (e.g. outer case 41), (see figure 1A-1B); wherein: the diaphragm, the wall of the diaphragm cup are formed as a one-piece fiber-plastic composite component (e.g. the inner case 21 and wall portion 21b are formed as an single piece, and made of glass-fiber plastic), (see [0033]-[0034], and [0037]); at least one first region of the fiber-plastic composite component is reinforced with fibers (e.g. the bottom portion 21a is reinforced with a stiffness improving member), and at least one second region (e.g. cylindrical portion 21b) of the fiber-plastic composite component is free of the fibers so that waves in the fiber-plastic composite component are at least partly reflected at a transition from the at least one first region to the at least one second region (e.g. it is inherent that when waves propagating from the bottom portion 21a hit the walls of the cylindrical portion 21b they will be reflected), (see Oda, [0040]-[0041] and [0045], also figures 1-4).
Oda does not explicitly disclose that: at least one part of the housing (outer case 41) is formed as one-piece with the diaphragm (bottom portion 21a) and the wall of the diaphragm (cylindrical portion 21b).
However, it would be obvious to make at least on part of the housing as a one-piece composite structure if so desired, since it has been held "that the use of a one-piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice." In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) ). Additional motivation to consider an integrally formed component is to reduce the manufacturing steps and cost.

Regarding Claim 15, Oda discloses the device of claim 13, wherein inside the fiber-plastic composite component, at least one rigidifying structure (e.g. a reinforcing plate 7) is connected to the fiber-plastic composite component (see Oda, [0045]-[0047] and [0050], figures 1-3).

Regarding Claim 16, Oda discloses the device of claim 15, wherein material of the rigidifying structure is a metal, a ceramic, a plastic, a fiber-reinforced plastic, or a combination of two or more of these materials (see Oda, [0045]-[0047] and [0050], figures 1-3).

Regarding Claim 19, Oda discloses the device of claim 13, wherein the plastic of the fiber-plastic composite component is a thermoplastic or thermosetting plastic (see Oda, [0034]).

Regarding Claim 20, Oda discloses the device of claim 13, wherein the at least one first region includes at least one subregion of the diaphragm (bottom portion 21a), at least one subregion of the wall, and/or at least one subregion of the housing part (see Oda, [0045]).

Regarding Claim 21, Oda discloses the device of claim 20, wherein at least two different resonant frequencies of the diaphragm (bottom portion 21a) are caused by a shape of the at least one fiber-reinforced subregion and/or by a number of the subregions reinforced with fibers (e.g. wanted and unwanted resonance frequencies), (see Oda, [0045]).

Regarding Claim 22, Oda discloses the device of claim 13, wherein the at least one first region includes at least one subregion of the diaphragm (bottom portion 21a) that is shaped as a circular surface, an oval surface, a circular annular shape, an oval annular shape, a rectangular shape, or a combination of two or more of these shapes (see Oda, [0045], and figure 1B).

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oda as applied to claim 13 above, and further in view of Stamp et al (CN 103209827, hereinafter Stamp).
Regarding Claim 17, Oda discloses the device of claim 13, wherein the fibers in the at least one first region are in the form of a one-layer or multi-layer fiber structure (e.g. multi-layer fibers are injected into the bottom portion 21a), (see Oda, [0050] and figures 3-4). Meanwhile, Oda fails to explicitly disclose: the fiber structure being one of or a combination of two or more of a weave, a non-crimp fabric, a warp-knitted fabric, a knit fabric, a meshwork, and a nonwoven structure. 
However, Stamp in the same field of endeavor teaches that it is well known in the art form a reinforcement fiber structure to comprise one of or a combination of two or more weave, a non-crimp fabric, a warp-knitted fabric, a knit fabric, a meshwork, and a nonwoven structure as demonstrated in [0040]-[0041]. Therefore, it would have been obvious to any person having an ordinary skill in the art to incorporate a fibers made of a layered structure comprising a non-woven structure as taught by Stamp in the teachings of Oda in order to further strengthen and support the chosen region.

Regarding Claim 18, Oda as modified by Stamp discloses the device of claim 13, wherein the fibers are one of or a combination of two or more of glass fibers, carbon fibers, aramide fibers, basalt fibers, fibers made of ultra-high- molecular-weight polyethylene (UHMWPE), fibers made of poly(p-phenylene-2,6-benzobisoxazole) (PBO), fibers made of liquid crystal polymer (LCP), and flax fibers (see Stamp, [0040]).
Allowable Subject Matter
Claims 14 and 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record provided on PTO 892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848. The examiner can normally be reached Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OYESOLA C OJO/Primary Examiner, Art Unit 2654.